MEMORANDUM **
Alvaro Librado-Encarnacion appeals from the district court’s judgment and challenges his guilty-plea conviction for illegal entry, in violation of 8 U.S.C. § 1325(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Librado-Encarnacion contends that the district court violated Federal Rule of Criminal Procedure 11(b)(1) by failing to address him personally in a timely manner. He also contends that the district court violated Rule 11(b)(2) by failing to determine that his plea was voluntary and did not result from force, threats, or promises. We review for harmless error. See United States v. Aguilar-Vera, 698 F.3d 1196, 1200 (9th Cir.2012). Any Rule 11 error was harmless because there is no indication in the record that Librado-En-carnacion would have pled differently in the absence of the alleged errors. See id. at 1201-02; United States v. Escamilla-Rojas, 640 F.3d 1055, 1060-61 (9th Cir. 2011), cert. denied, — U.S. -, 133 S.Ct. 101, 184 L.Ed.2d 47 (2012).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.